DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 2/14/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7-9, 11-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (US 2017/0265961 A1).
Regarding claim 1, Kato et al discloses a dental treatment apparatus 100 (e.g. embodiment of paragraphs [0161], combining embodiments of Figs. 14-15) comprising; a drive unit (13) capable of forward rotation drive in which a cutting tool (5) held by a head (2)  of a handpiece (10) is rotated in a cutting direction and reverse rotation drive in which the cutting tool is rotated in a non-cutting direction (see citations below); a control unit (11) configured to control the drive unit configured to drive the cutting tool; a load detector (e.g. load detector of step S142, Fig. 14) configured to detect a load applied to the cutting tool; and a cumulative rotation amount calculator configured to calculate a cumulative amount of rotation for each rotation direction, of amounts of rotation of the cutting tool driven by the drive unit while drive with the forward rotation drive and the reverse rotation drive being repeated is carried out (e.g. programming/circuity of control unit that monitors amount of repetitions a driving set of rotations is executed, thereby monitoring/calculating a cumulative rotation in both the forward and reverse directions; e.g. 1 repetition of set 1 equals X rotations forward, and Y rotations reverse; see claim 9 and [0106]-[0109] and citations below); the control unit being configured to continue drive of the cutting tool in the forward rotation drive until reaching a predetermined first amount of rotation regardless of a result obtained by the load detector (e.g. at the end of Set 1 step S141, for example), and when the load applied to the cutting tool and detected by the load detector in the forward rotation drive of the cutting tool up to the first amount of rotation is equal to or greater than a reference load (see step S142 Fig. 14), switch drive (e.g. step S143 Fig. 14) of the cutting tool to the reverse rotation drive until reaching a predetermined second amount of rotation (e.g. the ends of Set 2, step S144; it is noted that both Step 1 and Step 2 can encompass both forward and backward rotation and that the claim limitations do not explicitly recite “only forward” or “only backward” rotation in the above steps; e.g. switching Steps reads on the method since each set rotates the tool forward and backward, and the rotation pattern of the steps are switched).  See also (abstract, Figs. 3-4, 7, 9a-16; [0036], [0040]-[0041], [0044]-[0046], [0050], [0054], [0056]-[0063], [0066], [0091], [0103], [0107]-[0110], [0121]-[0124], [0128]-[0135], [0138]-[0139], [0142]-[0143], [0149], and [0161]).  
Kato, according to the combined embodiment of [0161] does not teach wherein when the cumulative rotation amount calculator is configured to calculate a cumulative amount of rotation which is a sum of angles of rotation of the cutting tool driven with the forward rotation drive and of angles of rotation of the tool driven with the reverse rotation drive, wherein the angles of rotation in the forward rotation dive are positive values and the angles of rotation in the reverse rotation drive are negative values, and wherein the cumulative amount of rotation calculated by the cumulative rotation amount calculator is equal to or greater than a reference amount of rotation while drive with the forward rotation drive and the reverse rotation drive being repeated is carried out, carry out predetermined control for eliminating twist of the cutting tool as required.
Kato, however, according to a second embodiment (see Fig. 13) teaches a dental treatment apparatus having a controller (11) with a cumulative rotation amount calculator (e.g. circuitry/programming which monitors rotation), configured to calculate a cumulative amount of rotation which is a sum of angles of rotation of the cutting tool driving with the forward and reverse rotation drive, wherein the angles of rotation are positive in the forward rotation and negative in the reverse rotation (see [0121]-[0125]; controller determines whether receives an input, which is disclosed to encompass angle of rotation, either from programmed sequences or user input, and then determines during use if the parameter (rotation) has been met; in instant case controller must monitor cumulative rotation to ensure the rotation parameter in the set or step exceeds the given value); and wherein when the cumulative amount of rotation calculated by the cumulative rotation amount calculator is equal to or greater than a reference amount of rotation (e.g. at the end of Set 2 at steps S133 and S134) while drive with the forward and reverse rotation drive being repeated is carried out, carry out predetermined control for eliminating twist of the cutting tool (e.g. control interpreted either as performing another drive pattern at S136 or stopping drive at steps S137; see also citations above).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kato of the combined embodiment to include Kato’s step of monitoring and calculating a cumulative rotation based on angles of drive and comparing the rotation to a reference amount of rotation, followed by carrying out predetermined control, as such modification would allow a drive set in the sequence to be followed based on intended rotation (in addition to load and or position), thereby providing desired cutting and fatigue minimizing effects of the specific driving set or sequence, independent of load and positioning of the tip. 
Regarding claim 2, Kato, as combined above, discloses wherein the predetermined control is defined as control for stopping drive of the cutting tool (e.g. stopping immediately or stopping after a subsequent drive, see Fig. 13).
Regarding claim 3, Kato, as combine above, discloses further comprising a notification unit (16/17) configured to give a notification to a user, wherein the predetermined control is defined as control for notifying that the cumulative amount of rotation calculated by the cumulative rotation amount calculator is equal to or greater than the reference amount of rotation (e.g. stopping or changing rotation result in a change in display 16 which notifies a user of the change). 
Regarding claim 4, Kato, as combined above, discloses wherein the predetermined control is defined as control for driving the cutting tool in a direction reverse to a rotation direction in which the cumulative amount of rotation calculated by the cumulative rotation amount calculator is equal to or greater than the reference amount of rotation (e.g. when switching to next set in sequence, which can encompass both forward and reverse rotation).
Regarding claim 7, Kato, as combined above, discloses wherein the predetermined control is defined as control for the forward rotation drive or the reverse rotation drive such that the cumulative amount of rotation calculated by the cumulative rotation amount calculator attains to zero or is close to zero (see [0109]).
Regarding claim 8, Kato, as combined above, discloses wherein the predetermined control is defined as control for the forward rotation drive or the reverse rotation drive such that the cumulative amount of rotation calculated by the cumulative rotation amount calculator is smaller than the reference amount of rotation (e.g. in instance where cumulative rotation is less than a total expected rotation of the set because the tool reaches the tooth apex; e.g. set is incomplete when apex is reached). 
Regarding claim 9, Kato, as combined above, discloses wherein the control unit can change a value of at least one of the reference load, the reference amount of rotation, the first amount of rotation, and the second amount of rotation (see [0134] and [0143]).  
Regarding claim 11, Kato, as combined above, discloses wherein the first amount of rotation is at least any one of 90 degrees, 120 degrees, 150 degrees, and 180 degrees, and the second amount of rotation is at least any one of 20 degrees, 30 degrees, 50 degrees, 90 degrees, 120 degrees, and 150 degrees (see examples in Figs. 9a-12).
Regarding claim 12, Kato, as combined above, discloses wherein the reference amount of rotation is set based on an angle of break of the cutting tool (see [0046] and citations above).
Regarding claim 13, Kato, as combined above, discloses wherein the control unit can change the reference amount of rotation in accordance with a type of the cutting tool (see [0050]; drive pattern (rotation) can be changed based on size of tool). 
Regarding claim 14, Kato, as combined above, discloses a position detector (12) configured to detect a position of a tip end of the cutting tool within a root canal by electrical measurement of a root canal length, wherein the control unit is configured to change a value of at least one of the reference load, the reference amount of rotation, the first amount of rotation, and the second amount of rotation in accordance with the position detected by the position detector (see [0143] and Fig. 15).
Regarding claim 16, Kato, as combined above, discloses wherein the control unit is configured to control the drive unit to carry out the reverse rotation drive or drive for performing a stop operation when the position detected by the position detector reaches a reference position (e.g. apex, see Fig. 15; or any of positions of Fig. 16).
Regarding claim 17, Kato, as combined above, discloses wherein the cumulative rotation amount calculator calculates the cumulative amount of rotation based on the number of times of drive in the forward rotation drive and the reverse rotation drive (see citations above; rotations per set/step/sequence).
Regarding claim 18, Kato, as combined above, does not teach wherein the cumulative rotation amount calculator resets the calculated cumulative amount of rotation to zero when the position detector detects removal of the cutting tool from the root canal or raise of the position of the tip end of the cutting tool in the root canal to a predetermined position as required.  
Kato, however, according to a modification according to Fig. 16, discloses wherein the cumulative rotation amount calculator resets the calculated cumulative amount of rotation to zero when the position detector detects removal of the cutting tool from the root canal or raise of the position of the tip end of the cutting tool in the root canal to a predetermined position (see [0149]-[0155]; cumulative rotation calculator (monitoring of Sets/rotations) resets when tip is moved (raised or lowered) into various regions (see Fig. 16) in order to count the rotations of the set in each region.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kato, as combined above, to include Kato’s region based driving parameter changes, as explained above, as such modification would allow for driving of the tool based on expected location and root geometry, providing desired cutting characteristics and preventing damage to the apical foramen, or undue shaping.  
Claims 5-6, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al in view of Katsuda et al (US 2015/0086937 A1).
Regarding the above claims, Kato et al, as modified above, discloses all the features of the claimed invention, including wherein the control unit is configured to have the cutting tool driven in a changed drive pattern and to change the drive pattern back to a previous drive pattern when the cumulative amount of rotation calculated by the cumulative rotation amount calculator is equal to or greater than the reference amount of rotation (e.g. S137, Fig. 13; method is sent back to first drive pattern; per claim 6); wherein the control unit can change a value of at least one of the reference load, the reference amount of rotation, the first amount of rotation, the second amount of rotation, the third amount of rotation, and the fourth amount of rotation (e.g. at least rotation can be changed, see [0134], Fig. 14; per claim 10); and further comprising a position detector (12) configured to detect a position of a tip end of the cutting tool within a root canal by electrical measurement of a root canal length, wherein the control unit is configured to change a value of at least one of the reference load, the reference amount of rotation, the first amount of rotation, the second amount of rotation, the third amount of rotation, and the fourth amount of rotation in accordance with the position detected by the position detector (see [0143] and Fig. 15; per claim 15).  However, Kato does not teach wherein the predetermined control is defined as control for change to a drive pattern in which drive of the cutting tool is continued in the forward rotation drive regardless of the result obtained by the load detector until reaching a predetermined third amount of rotation and drive of the cutting tool is switched to the reverse rotation drive until reaching a predetermined fourth amount of rotation greater than the third amount of rotation when the load applied to the cutting tool and detected by the load detector in the forward rotation drive of the cutting tool up to the third amount of rotation is equal to or greater than the reference load as required.
Katsuda, however, teaches a dental treatment apparatus (see Figs. 1 and 13), wherein a control unit (11) is configured to implement predetermined control, wherein the predetermined control is defined as control for change to a drive pattern in which drive of the cutting tool is continued in the forward rotation drive regardless of the result obtained by the load detector until reaching a predetermined third amount of rotation and drive of the cutting tool is switched to the reverse rotation drive until reaching a predetermined fourth amount of rotation greater than the third amount of rotation when the load applied to the cutting tool and detected by the load detector in the forward rotation drive of the cutting tool up to the third amount of rotation is equal to or greater than the reference load (see [0113]-[0115]).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Kato to include Katsuda’s predetermined control parameters as explained above, as such modification would further enhance tooth cutting efficiency (see Katsuda citations above). 
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive and additionally do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendments. 
Briefly, Applicant argues that Kato makes no mention of a cumulative rotation amount calculator which measures cumulative rotation as now required by the amended claim.  However the Examiner disagrees as such arguments do not address the new interpretation/modification above relying on Kato’s alternate embodiment, measuring the rotation, as explained above.  That is, although not explicitly named as a “cumulative rotation amount calculator” the processor programming and circuitry of the relied on embodiment does exactly that (see [0106]-[0109] and [0121]-[0129]).  For example the controller receives an input parameter, which can comprise a desired angle of rotation (including both the forward and/or reverse directions), either from stored drive sequences or user input, and then determines if the input parameter has been met (which, as explained above, can include the desired angular rotation of the set).  As such, the processor must measure cumulative rotation in order to monitor the rotation parameter in the set, step or sequence, and whether or not it exceeds the given value of the input parameter.  If the angle of rotation is the input parameter for the set, step or sequence, the parameter must monitor the number of rotations, duration of use, and/or rotational speed in order to determine or monitor the cumulative rotation performed in the set, step or sequence which was inputted.  As such, the programming does include a cumulative rotation amount calculator which calculates the cumulative amount of rotation which is a sum of angles of rotation of the cutting tool driven forward and backwards with positive and negative values, respectively, in a given set, step or sequence.  
The Examiner further notes that the claim does not specify whether or not the “cumulative amount” of rotation measures that in the entirety of use of the procedure, the lifetime of use of the drill bit or merely in a particular step, set or sequence.  Regarding Applicant’s arguments to Katsuda, the Examiner notes that Katsuda is not relied on to teach the cumulative rotation amount calculator.  As such, Applicant’s arguments have been fully considered but are not persuasive and additionally do not address the new grounds of rejection/interpretation above necessitated by Applicant’s amendment.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO892 form.  US 2008/0241783 teaches a similar root canal treatment instrument which controls rotation of the file based on given parameters.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MORAN whose telephone number is (571)270-5349. The examiner can normally be reached Monday-Friday 7 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD MORAN/Primary Examiner, Art Unit 3772